UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33609 SUCAMPO PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 The NASDAQ Global Market Delaware 30-0520478 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, MD (Zip Code) (Address of principal executive offices) (301) 961-3400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of August 2, 2013, there were 42,470,364 shares of the registrant’s class A common stock outstanding. Sucampo Pharmaceuticals, Inc. Form 10-Q Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 30, 2013 and December 31, 2012 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Six Months Ended June 30, 2013 and 2012 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Six Months Ended June 30, 2013 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2013 and 2012 Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES INDEX TO EXHIBITS PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets (Unaudited) (In thousands of U.S. dollars, except share data) June 30, December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Investments, current Product royalties receivable Unbilled accounts receivable - Accounts receivable, net Deferred tax assets, current Deferred charge, current Restricted cash, current Inventory - Prepaid expenses and other current assets Total current assets Investments, non-current Property and equipment, net Intangible assets, net Deferred tax assets, non-current Deferred charge, non-current Restricted cash, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, current Income tax payable Notes payable, current Other current liabilities Total current liabilities Notes payable, non-current Deferred revenue, non-current Deferred tax liability, non-current Other liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized at June 30, 2013 and December 31, 2012; no shares issued and outstanding at June 30, 2013 and December 31, 2012 - - Class A common stock, $0.01 par value; 270,000,000 shares authorized at June 30, 2013 and December 31,2012; 42,388,264 and 41,964,905 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 524,792 and 457,030 shares ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (In thousands of U.S. dollars, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Research and development revenue $ Product royalty revenue Product sales revenue - - Co-promotion revenue - 61 Contract and collaboration revenue Total revenues Cost of goods sold - - Gross profit Operating expenses: Research and development General and administrative Selling and marketing Total operating expenses Income (loss) from operations ) ) Non-operating income (expense): Interest income 23 30 42 50 Interest expense ) Other income (expense), net ) Total non-operating income (expense), net ) ) Income (loss) before income taxes ) ) Income tax benefit (provision) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic net income (loss) per share $ $ ) $ $ ) Diluted net income (loss) per share $ $ ) $ $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Comprehensive loss: Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Unrealized loss on investments, net of tax effect ) (2
